NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2022
                                                                      MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS



GUILLERMO SOSA-GOMEZ,                            No.   21-70514

                Petitioner,                      Agency No. A206-457-957

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 8, 2022**
                                  Phoenix, Arizona

Before: O’SCANNLAIN and GRABER, Circuit Judges, and FITZWATER,***
District Judge.
Concurrence by Judge GRABER

      Guillermo Sosa-Gomez petitions for review of an order of the Board of

Immigration Appeals (“BIA”) affirming the immigration judge (“IJ”)’s decision


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Sidney A. Fitzwater, Senior United States District
Judge for the Northern District of Texas, sitting by designation.
denying Sosa-Gomez’s application for asylum and related relief. As the facts are

known to the parties, we repeat them only as necessary to explain our decision.

                                           I

      Sosa-Gomez waived his due process argument by failing to raise it before

the BIA. “As a general rule, if a petitioner fails to raise an issue before an

administrative tribunal, it cannot be raised on appeal from that tribunal.” Barron v.

Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (quoting Reid v. Engen, 765 F.2d

1457, 1460 (9th Cir. 1985)). Because Sosa-Gomez failed to exhaust his due

process argument, we lack jurisdiction to consider it. See id. (citing 8 U.S.C.

§ 1252(d)(1)).

      Sosa-Gomez tries to reframe the argument as “not one of procedural due

process but of substantive due process,” because, he argues, “substantive due

process claims that the agency has no power to adjudicate need not be raised

before the [BIA].” We disagree with Sosa-Gomez’s reframing. Sosa-Gomez

argues that the IJ was biased and failed to provide him with a fair hearing—a

quintessentially procedural argument. Further, Sosa-Gomez does not and cannot

seriously contend that the BIA “has no power to adjudicate” issues concerning

procedure in the lower immigration courts. Accordingly, we must dismiss the

petition for review to the extent it relies on Sosa-Gomez’s unexhausted due process

argument.


                                           2
                                          II

      Substantial evidence supports the IJ’s (and BIA’s) adverse credibility

determination regarding Sosa-Gomez.

      Preliminarily, although Sosa-Gomez also failed to exhaust his adverse-

credibility-determination challenge, we have elsewhere explained that “[w]hen the

BIA has ignored a procedural defect and elected to consider an issue on its

substantive merits, we cannot then decline to consider the issue based upon this

procedural defect.” Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th Cir. 2005) (en

banc). Sosa-Gomez did not identify any specific factual errors to advance this

argument in his brief before the BIA, but he did identify it in his notice of appeal to

the agency, and the BIA then thoroughly reviewed the issue. We will therefore

consider the issue irrespective of the procedural defect. See id.

      On the merits, Sosa-Gomez fails to demonstrate that “the evidence compels”

a conclusion contrary to the IJ’s—or, applied here, that “the evidence compels” the

conclusion that he was a credible witness. See Tekle v. Mukasey, 533 F.3d 1044,

1051 (9th Cir. 2008). The IJ must examine the “totality of the circumstances,”

“including, for example, the applicant’s responsiveness, consistency between

written and oral statements, the internal consistency of those statements, and any

inaccuracies or falsehoods ‘without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any other


                                          3
relevant factor.’” Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (quoting

Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010) (in turn quoting

8 U.S.C. § 1158(b)(1)(B)(iii))). “[E]ven minor inconsistencies that have a bearing

on a petitioner’s veracity may constitute the basis for an adverse credibility

determination.” Ren v. Holder, 648 F.3d 1079, 1085 (9th Cir. 2011).

      Here, the IJ provided “specific, cogent reasons” for the adverse credibility

determination. See Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005)

(quoting Malhi v. I.N.S., 336 F.3d 989, 993 (9th Cir. 2003)). These reasons

included Sosa-Gomez having “deliberately tried to deceive the Court with” his

assertion that he had not been fired; the IJ’s “unique opportunity to evaluate [Sosa-

Gomez’s] demeanor” and evasiveness; Sosa-Gomez’s criminal history; and Sosa-

Gomez’s lengthy, unexplained delay in seeking asylum. Moreover, our thorough

review satisfies us that the IJ’s decision, which was properly based on the totality

of the circumstances, enjoys sufficient record support.

                                          III

      Substantial evidence also supports the denial of Sosa-Gomez’s Convention

Against Torture (“CAT”) claim.

                                          A

      Sosa-Gomez contends the IJ should have given more weight to the expert

testimony of Dr. Slack, particularly Dr. Slack’s statement that police could not


                                          4
protect (and may actively harm) Sosa-Gomez. But Sosa-Gomez fails to grapple

with the IJ’s main concern: Dr. Slack’s faulty assumptions. Dr. Slack stated that

he was basing his opinion on certain facts—primarily that Sosa-Gomez “and his

partner came across a vehicle filled with drugs and reported it” and that Sosa-

Gomez has been targeted “in retaliation for the drugs he reported.” Yet Sosa-

Gomez never “reported” any drugs; rather, he purports to have been a hapless

bystander in Ivan’s plan. Dr. Slack built his assessment on a false foundation, and

the IJ was entitled to discount it.

                                          B

      Sosa-Gomez also points to a declaration he submitted from Commander

Vazquez Varela Alberto, one of Sosa-Gomez’s former supervisors, who wrote:

             I also want to mention that I as a Commander receive
             unofficially a lot of information and I am aware that Mr.
             Guillermo Sosa Gomez is procured by some elements of
             different corporations that are in collusion with different
             Organized Crime Organizations that operate in the State;
             such as the Salazar, Gente Nevea, the Ochoa, among
             others, all of these under the command of the Sinaloa
             cartel.

Commander Alberto’s remark does not undermine the IJ’s conclusion regarding

torture; it says only that Sosa-Gomez “is procured by some elements of different

corporations that are in collusion with [still] different” organized crime

organizations. Such evidence does not “compel[] the conclusion” that Sosa-

Gomez will be tortured in Mexico. Cf. Tekle, 533 F.3d at 1051.

                                          5
                                          C

      Sosa-Gomez’s suspect testimony also fails to satisfy his burden, as “when a

petitioner’s ‘claims under the [CAT] are based on the same statements . . . that the

BIA determined to be not credible’ in the asylum context, the agency may rely

upon the same credibility determination in denying both the asylum and CAT

claims.” Singh v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015) (quoting Farah v.

Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003)). Moreover, the testimony also fails

to “show that it is more likely than not that [Sosa-Gomez] will be tortured . . . at

the instigation of, or with the consent or acquiescence of, the government.” See

Arteaga v. Mukasey, 511 F.3d 940, 948 (9th Cir. 2007). Sosa-Gomez admits the

only threat he has directly received was in 2014, when Miranda told Sosa-Gomez

and Ivan that the cartel wanted to kill them. His written statements speak to

incidents involving “[i]nformants to the police” and “many phone calls from men

asking about [Sosa-Gomez’s] whereabouts,” but he never connects these incidents

to actual police officials or the Mexican government. The BIA’s decision suffices

to show that it considered all the evidence. See Villegas Sanchez v. Garland, 990

F.3d 1173, 1182–83 (9th Cir. 2021).

                                          IV

      We DISMISS IN PART and DENY IN PART the petition for review.




                                           6
Sosa-Gomez v. Garland, No. 21-70514          FILED
GRABER, J., concurring in the judgment:       FEB 11 2022
                                          MOLLY C. DWYER, CLERK
                                           U.S. COURT OF APPEALS
     I concur in the judgment.